140 U.S. 48 (1891)
STEVENSON
v.
BARBOUR.
No. 304.
Supreme Court of United States.
Argued and submitted April 14, 1891.
Decided April 20, 1891.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE DISTRICT OF KENTUCKY.
Mr. J.G. Carlisle for plaintiff in error submitted on his brief.
Mr. Orrin B. Hallam for defendant in error.
PER CURIAM.
No assignment of errors accompanies the transcript of record in this case, nor is there any specification of the errors relied on in the brief of counsel for plaintiff in error. Moreover, the record presents no question of law calling for the exercise of our right of review. Fishburn v. Railway Co., 137 U.S. 60; Pacific Express Co. v. Malin, 132 U.S. 531, 538.
The judgment is
Affirmed.